DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-14 are pending in the application.  
New claims 12-14, filed on 9/12/2022, have been entered in the above-identified application.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the process comprising: bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to the area of the building.”  The examiner notes that applicant’s specification discloses that, “If desired, the fabric can be melted completely or partially during the manufacturing process as long as when the fabric is cooled a portion of the fabric remains on the outermost surface of the material so that it can act as a parting agent” ([0050] as published in US 2019/0270272).  However, this does not appear to provide support specifically for the limitation, “the process comprising: bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to the area of the building.”  Claims 2-5 include similar limitations.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim Rejections - 35 USC § 103

Claims 1, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu ‘825 (US 2010/0310825 A1) in view of Hue (EP 1528178 A1, see the attachment dated 6/10/22). 

Regarding claims 1, 7-8 and 12, Kalkanoglu ‘825 teaches a laminated shingle and a method of making in which the rear surface of the shingle is provided with an attached reinforcement layer through which fasteners may be applied when the shingle is applied to a roof (Abstract).

Kalkanoglu ‘825 teaches, with respect to FIG. 1, a prior art shingle illustrated as comprising a shingle generally designated by the numeral ‘10,’ constructed as a mat of preferably fiberglass mesh (a carrier mat as claimed), having asphalt, or some other form of bitumen material impregnated therein, and forming layers on each surface thereof (upper and lower asphaltic layers laminated to opposing sides of the carrier mat as claimed), with a granular material on each exposed surface  ([0024]).  On the upper exposed surface, will be granules of a size desired to resist sun and other weather conditions (granules as recited in claim 8), and on the opposite, or undersurface ‘11,’ there will be preferably smaller granules of a mica, sand or like material, for example ([0024]).  

With respect to FIGS. 2 and 2A, Kalkanoglu ‘825 teaches a shingle ‘20,’ wherein essentially, the shingle ‘20’ is similar to that of the shingle ‘10’ of FIG. 1, but with a reinforcement layer, preferably of fiberglass, of a width between approximately 3 and 8 cm, and preferably about 2 ½ inches, that may comprise a scrim layer ‘29’ (at least one fabric as claimed) is added on the rear ‘21’' of the shingle ‘20’ ([0026]-[0027]).  The scrim may be of various compositions other than fiberglass, such as polyester, polypropylene and/or nylon ([0032]).  In lieu of a scrim, the reinforcement layers ‘29,’ ‘39’ may comprise woven or nonwoven thin fabric, plastic film, paper, parchment, foil or the like, either embedded in the asphaltic layer on the rear of the shingle or adhered to the rear of the shingle by an additional post-applied thin layer of asphaltic or non-asphaltic adhesive ([0032]).  

Zhou does not explicitly disclose wherein at least a portion of the fabric remains on an outermost surface on the bottom surface of the material composition (claim 1), or wherein the fabric is embedded half way into the lower asphaltic layer (claim 7).

However, Hue teaches a roof underlay “E” comprising a web of non-woven fibers 14, wherein a fraction ‘q’ (Fig.3) at most equal to half of the thickness D of the fibrous mat, close to a bituminous intermediate layer Eb, is impregnated by this Eb layer (see [0024] and [0035]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have impregnated up to half of the fabric of Kalkanoglu ‘825 with the adjacent asphaltic (bituminous) layer in or order to leave the portion of the fibers facing the interior of the building free of any impregnation, and to thereby avoid, or all at least significantly reduce, the fallout of droplets of water from the underside of a roofing membrane assembly, as suggested by Hue ([0007], [0024], [0035] and Fig. 3).


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu ‘825 (US 2010/0310825 A1) in view of Hue (EP 1528178 A1), as applied to claims 1 and 8 above, further in view of Zanchetta et al. (US 2011/0281094 A1). 

Regarding claims 2-5, Kalkanoglu ‘825 in view of Hue remains as applied above.

Kalkanoglu ‘825 in view of Hue does not explicitly disclose heat welding, hot mopping, using molten asphalt, or using cold applied mastics and cements.

However, Zanchetta teaches that there is a need for a roofing material having an APP-modified outer surface that is versatile with respect to application, e.g., it can be applied using the standard methods including torching, hot-mopping (e.g., using a hot SES-modified
asphalt mopping compound), or a cold process adhesive, depending on the requirements of a particular application ([0013]-[0014]).  Zanchetta teaches using factory applied layers that allow for enhanced adaptability in the method of installation (e.g., hot mopping, torching, or cold adhesive application) (Abstract and [0053]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the bonding process of Kalkanoglu ‘825 in view of Hue with standard methods that include torching (welding), hot-mopping (e.g., using a hot SES-modified asphalt mopping compound), or a cold adhesive application, in order to selectively apply a process that is most desirable in a particular climate or for the particularities of a given roof, as taught by Zanchetta ([0013]-[0016] and [0053]).

Regarding claim 9, Zanchetta teaches that surfacing agents, such as granules, talc or sand for cap sheets and base sheets, fabric surfacing for metal underlayments or mineral granules for tile underlayments, may be applied to the upper surface of a top asphaltic coating layer to impart weathering, high temperature resistant characteristics and skid resistant characteristics ([0038]).  Zanchetta also teaches that the top layer may be uncoated and/or include a reflective component, e.g., a pigment such as a white pigment formed, e.g., of titanium dioxide ([0038]).





Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu ‘825 (US 2010/0310825 A1) in view of Hue (EP 1528178 A1), as applied to claim 1 above, further in view of Nagy et al. (US 2013/0295360 A1). 

Regarding claim 6, Kalkanoglu ‘825 in view of Hue remains as applied above.

Kalkanoglu ‘825 in view of Hue does not explicitly disclose wherein the fabric has a basis weight between 5 and 20 g/m2, the fabric has a thickness between 0.1 and 0.5 mm, and the fabric has a tensile strength of at least 20 N/5mm.

However, Nagy teaches a reinforcing fabric for a cementitious board that is useful in roofing applications (Abstract, [0019] and [0036]-[0037]).  Nagy teaches that, prior to coating, the fabric has a desirable areal weight, for instance, about 15 grams/m2 to about 300 grams/m2, and that in an embodiment, the fabric has a thickness of about 5 mils to about 22 mils prior to coating ([0024]).  Nagy also teaches that, in an embodiment, the fabric may also possess an ASTM D309 tensile strength of at least about 50 pounds per inch (lbs/in), such as at least about 85 pounds per inch to about 95 pounds per inch, such as at least about 100 pounds per inch to about 130 pounds per inch, or even greater in the machine direction and in the cross-machine direction ([0024]).  As calculated by the examiner, the disclosed ranges overlap with the claimed ranges.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Kalkanoglu ‘825 in view of Hue with an areal weight of about 15 grams/m2 to about 300 grams/m2, a thickness of about 5 mils to about 22 mils, and an ASTM D309 tensile strength of at least about 100 pounds per inch to about 130 pounds per inch, or even greater, in order to provide a reinforcing fabric that is made from materials such as polypropylene and polyethylene and can successfully be employed in reinforcement applications such as roofing applications, as taught by Nagy (Abstract, [0019], [0024] and [0036]-[0037]). 

Regarding claims 13-14, Nagy teaches that the reinforcing fabric and cementitious board of the invention are useful in all sorts of building construction applications ([0037]).  Some examples include shaft wall assemblies for elevators and stairways, fire doors and fire walls, roofing and siding substrates, with or without insulation, exterior stucco systems, and tile backer boards ([0037]).



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu ‘825 (US 2010/0310825 A1) in view of Hue (EP 1528178 A1), as applied to claims 1 and 8 above, further in view of Kalkanoglu ‘129 (US 2007/0054129 A1). 

Regarding claim 9, Kalkanoglu ‘825 in view of Hue remains as applied above. 

Kalkanoglu ‘825 in view of Hue does not explicitly disclose wherein the material composition further comprises a coating covering the granules and forming a reflective layer.

However, Kalkanoglu ‘129 teaches a roofing membrane with high solar heat reflectance that includes a bituminous base sheet, a tie-layer with a reinforcement material, and a solar heat-reflective upper layer (Abstract, [0038] and Fig. 1).  Kalkanoglu ‘129 teaches that examples of mineral particles that can be used as tie layer materials include conventional roofing granules ([0054]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the granular surface on the top of the membrane of Kalkanoglu ‘825 in view of Hue with a solar heat-reflective upper layer in order to obtain a roofing membrane with a high solar heat reflectance, as taught by Kalkanoglu ‘129 (Abstract, [0038], [0054] and Fig. 1).  

Regarding claim 10, Kalkanoglu ‘129 teaches that the upper surface coatings can include at least one infrared-reflective white pigment, and that examples of white pigments that can be employed in the process of the invention include rutile titanium dioxide, anatase titanium dioxide, lithopone, zinc sulfide, zinc oxide, lead oxide, and void pigments such as spherical styrene/acrylic beads (Ropaque® beads, Rohm and Haas Company), and hollow glass beads having pigmentary size for increased light scattering ([0082]).

Regarding claim 11, Kalkanoglu ‘129 teaches wherein bituminous material can include various modifying ingredients including polymeric materials such as, for example, SBS (styrene-butadiene-styrene) block copolymers, resins, flame-retardant materials, oils, stabilizing materials, anti-static compounds, and the like ([0048]).  


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu ‘825 (US 2010/0310825 A1) in view of Hue (EP 1528178 A1), as applied to claim 1 above, in view of Shiao et al. (US 2011/0223385 A1). 

Regarding claims 13-14, Kalkanoglu ‘825 in view of Hue remains as applied above, teaching a laminated shingle applied to a roof.

Kalkanoglu ‘825 in view of Hue does not explicitly disclose wherein the material composition forms a side of the building, or siding of the building.

However, Shiao et al. (“Shiao”) teaches that asphalt shingles or bitumen roofing membranes are conventionally used in the United States and Canada as roofing
and siding materials ([0005]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used the asphalt shingles of Kalkanoglu ‘825 in view of Hue as siding materials because Shiao teaches that asphalt shingles are conventionally used as both roofing and siding materials ([0005]).



Response to Arguments

Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant contends, in response to the 112(a) rejection, that Applicant's specification discloses application of the material composition that includes bonding the fabric to an area of the building.  In this regard, applicant cites paragraphs [0035], [0056] and [0053].

Regarding this contention, the examiner notes that paragraph [0053] discloses in the Background section of the application that a desired backing or parting agent must help anchor the material to the next layer, roof of siding.  However, it is unclear from the description of applicant’s invention if this is achieved (or it is unclear where in the description such application is disclosed).  The examiner notes that paragraph [0056] appears to describe “application” of the fabric during manufacturing, particularly applying the fabric to the asphaltic compound that forms the lower asphaltic layer of the material (the material composition) (e.g. see also [0047]-[0048]). The examiner notes that “bond strength” is similarly discussed in relation to application of the fabric during manufacturing ([0047]).  Although paragraph [0053] suggests that penetration of molten asphalt or cold applied cements are needed so that a good bond is achieved and in order for the roofing or siding material to stay adhered, it is unclear what material or structure the bonding and/or adherence occurs with.  Thus, it is unclear how the specification provides support for the claim 1 limitation, “bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to the area of the building.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789